MAGNEGAS CORPORATION 150 Rainville Road Tarpon Springs, FL 34689 (727) 934-3448 February 13, 2012 U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re: MAGNEGAS CORPORATION File No. 333-178643 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1/A, File No. 333-178643, to 10:00 A.M. on Tuesday, February 14, 2012 or as soon as practicable thereafter. The Company acknowledges that: o should the Commission or the staff, acting pursuant to delegated authority, declares the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; o the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and o the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, MAGNEGAS CORPORATION By:/s/ Dr. Ruggero Maria Santilli Dr. Ruggero Maria Santilli President and Chief Executive Officer 1
